

115 HR 5699 IH: Hospital Opioid Solutions Toolkit Act of 2018
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5699IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mr. Curbelo of Florida (for himself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the Secretary of Health and Human Services to develop guidance on pain management and the
			 prevention of opioid use disorder for hospitals receiving payment under
			 part A of the Medicare program.
	
 1.Short titleThis Act may be cited as the Hospital Opioid Solutions Toolkit Act of 2018 or the HOST Act of 2018. 2.Developing guidance on pain management and opioid use disorder prevention for hospitals receiving payment under part A of the Medicare program (a)In generalNot later than January 1, 2019, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall develop and publish on the public website of the Centers for Medicare & Medicaid Services guidance for hospitals receiving payment under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) on pain management strategies and opioid use disorder prevention strategies with respect to individuals entitled to benefits under such part.
 (b)ConsultationIn developing the guidance described in subsection (a), the Secretary shall consult with relevant stakeholders, including—
 (1)medical professional organizations; (2)providers and suppliers of services (as such terms are defined in section 1861 of the Social Security Act (42 U.S.C. 1395x));
 (3)patient advocacy organizations and organizations representing Medicare beneficiaries; and (4)other entities determined appropriate by the Secretary.
 (c)ContentsThe guidance described in subsection (a) shall include, with respect to hospitals and individuals described in such subsection, the following:
 (1)Best practices regarding evidence-based screening and practitioner education initiatives relating to screening and treatment protocols for opioid use disorder, including—
 (A)methods to identify such individuals at-risk of opioid use disorder, including risk stratification; (B)ways to prevent, recognize, and treat opioid overdoses; and
 (C)resources available to such individuals, such as opioid treatment programs, peer support groups, and other recovery programs.
 (2)Best practices for such hospitals to educate practitioners furnishing items and services at such hospital with respect to pain management and substance use disorders, including education on—
 (A)the adverse effects of prolonged opioid use; (B)alternative, evidence-based, non-pharmacological pain management treatments;
 (C)monitoring programs for individuals who have been prescribed opioids; and (D)the prescribing of naloxone along with an initial opioid prescription.
 (3)Best practices for such hospitals to make such individuals aware of the risks associated with opioid use (which may include use of the notification template described in paragraph (4)).
 (4)A notification template developed by the Secretary for such individuals who are prescribed an opioid that—
 (A)explains the risks and side effects associated with opioid use (including the risks of addiction and overdose) and the importance of adhering to the prescribed treatment regimen, avoiding medications that may have an adverse interaction with such opioid, and storing such opioid safely and securely;
 (B)highlights multimodal and evidence-based non-opioid alternatives for pain management; (C)encourages such individuals to talk to their health care providers about such alternatives;
 (D)provides for a method (through signature or otherwise) for such an individual, or person acting on such individual’s behalf, to acknowledge receipt of such notification template;
 (E)is worded in an easily understandable manner and made available in multiple languages determined appropriate by the Secretary; and
 (F)includes any other information determined appropriate by the Secretary. (5)Best practices for such hospital to track opioid prescribing trends by practitioners furnishing items and services at such hospital, including—
 (A)ways for such hospital to establish target levels with respect to opioids prescribed by such practitioners;
 (B)guidance on checking the medical records of such individuals against information included in prescription drug monitoring programs;
 (C)strategies to reduce long-term opioid prescriptions; and (D)methods to identify such practitioners who may be over-prescribing opioids.
 (6)Other information the Secretary determines appropriate, including any such information from the Opioid Safety Initiative established by the Department of Veterans Affairs or the Opioid Overdose Prevention Toolkit published by the Substance Abuse and Mental Health Services Administration.
				